Citation Nr: 1534074	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-24 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the extremities.  

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for peritoneal cancer.

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type 2.

7.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.  

8.  Entitlement to service connection for diverticulitis.

9.  Entitlement to service connection for prostatitis.

10.  Entitlement to service connection for inguinal hernia.

11.  Entitlement to service connection for chronic kidney disease.

12.  Entitlement to service connection for bilateral hip disability.

13.  Entitlement to service connection for bilateral knee disability.

14.  Whether new and material evidence has been submitted to reopen a claim for service connection for a hemorrhoid disability and if so whether the claim should be granted.

15.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension and if so whether the claim should be granted.

16.  Whether new and material evidence has been submitted to reopen a claim for service connection for heart disability and if so whether the claim should be granted.

17.  Whether new and material evidence has been submitted to reopen a claim for service connection cirrhosis and if so whether the claim should be granted.

18.  Entitlement to service connection for cause of the Veteran's death.




REPRESENTATION

Appellant represented by:	Matthew Hill, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to May 1958 and from October 1959 to October 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania and Philadelphia, Pennsylvania.  The RO in St. Petersburg, Florida is currently the Agency of Original Jurisdiction.

The Veteran died in March 2013.  The appellant is the Veteran's surviving spouse, who has been recognized by the RO as a proper substitute in this appeal.  

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System. 

This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).  

The issues of service connection for peripheral neuropathy, COPD, sleep apnea, and tinnitus are decided herein; the other issues are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran never had peripheral neuropathy.  

2.  COPD was not present in service and was not related to service, including in-service herbicide exposure.

3.  Sleep apnea was not present in service and was not related to service, including in-service herbicide exposure.

4.  Tinnitus was not present until more than one year after the Veteran's discharge from service and was not related to service or a service-connected disability.    


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

2.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

3.  The criteria for service connection of sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

4.  The criteria for service connection of tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters mailed in December 2009 and July and September 2010, prior to the initial adjudication of the claims.

The record also reflects that all available service records, VA treatment records, and post-service medical evidence identified by the Veteran and appellant have been obtained.  Neither the Veteran, the appellant, nor a representative has identified any outstanding, existing evidence that could be obtained to substantiate any of the claims decided herein; the Board is also unaware of any such evidence.  In addition, as requested, the record was held open after the 2014 hearing but no additional evidence was submitted.  Thus, the Board finds there is no pertinent outstanding evidence.  

The record does not include a VA medical opinion addressing any of the claims.  However, the Board finds a remand for an opinion is not required for any claim decided herein.  There is no competent evidence of peripheral neuropathy at any time during the Veteran's life.  There is also no evidence of sleep apnea, COPD, or tinnitus during or within a year of discharge from service and no competent evidence linking the sleep apnea, COPD, or tinnitus to service.  Therefore, VA is not obliged to obtain an opinion in response to the claims.  

Accordingly, the Board will address the merits of the appellant's claims. 

II.  Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such organic disease of the nervous system, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a veteran was exposed to a herbicide agent during active military, naval, or air service, certain enumerated conditions shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(ii) are met, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  However, the veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2014).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

A.  Peripheral Neuropathy

Service connection is not warranted for peripheral neuropathy of any extremity.  The Board has carefully reviewed the evidence of record but finds no probative evidence of peripheral neuropathy at any point.  The medical record does not reveal any medical finding or diagnosis indicative of peripheral neuropathy.  The Board acknowledges that the record includes the Veteran's report of peripheral neuropathy.  The Board finds the history is not probative evidence of peripheral neuropathy, however:  the history is not corroborated by the medical records, neither the Veteran nor the appellant has reported outstanding medical record which could show such a diagnosis, and the record does not suggest the Veteran was competent to render such a diagnosis.  Accordingly, service connection is not warranted for peripheral neuropathy.

B.  COPD

Service treatment and examination records reveal no history or finding indicative of COPD, and the September 1968 separation examination record and October 1973 Reserve enlistment record reveal normal clinical findings for the lungs and chest, negative chest X-rays, and negative history as to chronic cough or shortness of breath.   

A November 2007 private treatment record reveals a previous smoking history of one pack daily for 40 years.  After examination, the diagnosis was probable chronic lung disease from previous smoking.  

An October 2008 private treatment record indicates that examination of the chest revealed slightly reduced breath sounds, particularly in the bases.  The record notes that the Veteran smoked for approximately 40 years and quit approximately 15 years earlier.  The diagnosis was possible COPD.  Subsequent records reveal diagnoses of COPD.  

The Board finds service connection is not warranted for COPD.  Initially, the Board finds a preponderance of the evidence shows that COPD was not present during active duty.  Clinical evaluation and X-ray imaging was normal throughout service and the initial post-service evidence of chronic lung disease is dated in 2007, 39 years after separation.  Furthermore, although competent to do so, the Veteran did not report symptoms suggestive of COPD during and since service.     

Furthermore, the preponderance of the evidence establishes that the COPD is unrelated to service.  There is no competent evidence establishing a link between the COPD and service: the Veteran never reported the existence of symptoms during service which could be suggestive of COPD, and there is no medical opinion or finding suggesting a link between COPD and service.  Instead, the medical evidence suggests that the COPD was due to the Veteran's smoking history.  

Although the appellant contends that the COPD is related to in-service herbicide exposure, COPD is not a presumptive condition under 38 C.F.R. § 3.309(e), and the record does not include any competent evidence linking COPD to the herbicide exposure.  In this regard, the Board notes that although the Veteran and the appellant have provided their own statements linking the COPD to herbicide exposure, their lay opinions concerning this matter requiring medical expertise are not competent evidence of the alleged nexus.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim. 

C.  Sleep Apnea

Service treatment and examination records reveal no history or finding indicative of sleep apnea.  

A June 2003 VA treatment record reveals the Veteran's history of loud snoring and possibly obstructive breathing during sleep.  He also reported moderate to severe daytime sleepiness.  The assessment was possible sleep apnea.  

A November 2007 private treatment record reveals a history of probable sleep apnea by symptoms without a sleep study.  After evaluation, the diagnosis was probable sleep apnea by description.  Subsequent records reveal diagnoses of sleep apnea.  

The Board finds service connection is not warranted for sleep apnea.  Initially, the Board finds a preponderance of the evidence shows that sleep apnea was not present during active duty.  Applicable clinical evaluation was normal throughout service, and the initial post-service evidence of sleep apnea is dated in 2003, 33 years after separation.  Furthermore, although competent to do so, the Veteran did not report symptoms suggestive of sleep apnea during and since service.     

Furthermore, the preponderance of the evidence establishes that the sleep apnea is unrelated to service.  There is no competent evidence of a link between the sleep apnea and service: the Veteran never reported the existence of symptoms during service which could be suggestive of sleep apnea, and there is no medical opinion or finding suggesting a link between sleep apnea and service.  

Although the appellant contends that the sleep apnea is related to in-service herbicide exposure, sleep apnea is not a presumptive condition under 38 C.F.R. § 3.309(e), and the record does not include any competent evidence linking sleep apnea to herbicide exposure.  In this regard, the Board notes that although the Veteran and appellant linked the sleep apnea to herbicide exposure, their lay opinions concerning this matter requiring medical expertise is not competent evidence of the alleged nexus.

The appellant also contends that the sleep apnea was due to an in-service nose fracture.  However, the service medical records do not reveal any notations suggestive of a nasal fracture, and the record shows that the appellant did not marry the Veteran until 1977.  In the absence of an explanation as to how it was determined that the Veteran had a nasal fracture, such as evidence that the appellant knew the Veteran during service, the Board finds the appellant's contention that the Veteran sustained a nasal fracture in service is not as probative as the service treatment records showing entirely normal findings for the nose.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

D.  Tinnitus

An August 2007 private treatment record reveals a history of tinnitus.  A February 2010 VA audio examination record reveals the Veteran's history of military noise exposure.  The Veteran did not report tinnitus.  An August 2010 VA Agent Orange examination record reveals history and diagnosis of tinnitus.  A July 2012 VA treatment record reveals a history of longstanding tinnitus. 

The Board finds service connection is not warranted for tinnitus.  Initially, the Board finds a preponderance of the evidence shows that tinnitus was not present until more than one year after discharge from service.  The service treatment and examination records reveal no history or finding suggestive of tinnitus, though it does reveal audiological treatment, and the initial post-service evidence of tinnitus is dated in 2007, 37 years after separation.  Furthermore, although competent to do so, the Veteran did not report symptoms suggestive of tinnitus during and since service.  In this regard, the Board finds the history of longstanding tinnitus is not a history of continuity of symptoms since service.  Although the Veteran reported "longstanding" tinnitus in July 2012, he did not report tinnitus during service or within a year of discharge and the Board finds it would be too speculative to interpret "longstanding" as placing the onset of the tinnitus in service because of the length of time (44 years) between discharge from service and the history.  The Board further finds the October 2009 formal claim for service connection cannot be interpreted as a history of continuity of tinnitus since service.  Although the Veteran reported hearing loss since 1954, the Veteran did not explicitly list tinnitus and denied tinnitus at the VA examination in 2010.  The Board finds the denial of tinnitus during the examination indicates that the Veteran was not reporting continuity of hearing loss and tinnitus on the 2009 claim but was just reporting continuity of hearing loss.  

Furthermore, the preponderance of the evidence establishes that the tinnitus is unrelated to service or a service-connected disability.  There is no competent evidence suggesting a link between the tinnitus and service: the Veteran never reported the existence of symptoms during service which could be suggestive of tinnitus, and there is no medical opinion or finding suggesting a link between tinnitus and service.  There is also no competent evidence suggesting a link between the tinnitus and a service-connected disability.  Although the record includes the Veteran's histories of hearing loss with tinnitus, he never asserted that the tinnitus was secondary to the hearing loss and the medical records do no reveal any such finding.   

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


							(CONTINUED ON NEXT PAGE)





ORDER

Service connection for peripheral neuropathy of the extremities is denied.

Service connection for COPD is denied.

Service connection for sleep apnea is denied.

Service connection for tinnitus is denied.  


REMAND

A VA medical opinion concerning the etiology of the Veteran's peritoneal cancer is needed based on the evidence of epigastric discomfort in service and epigastric discomfort associated with the peritoneal cancer.  

The record reflects that the appellant has filed a timely notice of disagreement with an August 2013 rating decision, denying service connection for the cause of the Veteran's death; increased ratings for diabetes mellitus, type 2 and hearing loss; service connection for diverticulitis, prostatitis, inguinal hernia, chronic kidney disease, bilateral hip disability, bilateral knee disability; and applications to reopen claims for service connection for hemorrhoid disability, hypertension, heart disease, and cirrhosis.  A statement of the case has not been issued in response to either notice of disagreement.  This should be done.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

Accordingly, this case is remanded to the RO for the following actions:

1.  Issue a statement of the case on the issues of entitlement to service connection for the cause of the Veteran's death; increased ratings for diabetes mellitus, type 2 and hearing loss; service connection for diverticulitis, prostatitis, inguinal hernia, chronic kidney disease, bilateral hip disability, bilateral knee disability; and applications to reopen claims for service connection for hemorrhoid disability, hypertension, heart disease, and cirrhosis.  The appellant and her representative must be informed of the criteria for perfecting an appeal of these issues to the Board.  If the appellant perfects an appeal, the RO should ensure that all indicated development is completed before the issues are returned to the Board for appellate action.

2.  All pertinent evidence of record must be made available to and reviewed by an appropriate medical specialist.     

Based upon the review of the Veteran's pertinent history, the medical specialist should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's peritoneal cancer originated in service or is otherwise etiologically related to his active service, to include his presumed exposure to herbicides in service.

The rationale for each opinion expressed must be provided, with discussion of the in-service stomach and epigastric complaints.  If the medical specialist is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

3.  Undertake any other indicated development.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted to the appellant's satisfaction, provide the appellant and her representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must be handled in an expeditious manner by the RO.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


